Citation Nr: 1034654	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
instability produced by the Veteran's service-connected left knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion produced by the Veteran's service-connected 
left knee disability.

3.  Entitlement to a compensable rating for the Veteran's left 
knee surgical scars.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in August 2006 and 
January 2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The Veteran and his spouse testified at a video-conference 
hearing before the undersigned Veterans Law Judge in July 2010.  
A transcript of those proceedings has been associated with the 
Veteran's claims file.

The Board notes that the Veteran's service-connected left knee 
disability was surgically treated during service.   During his 
recent Board hearing, the Veteran, through his representative, 
testified that his residual left knee surgical scar is painful 
and tender, thereby warranting a separate, compensable rating.   
As argued by the Veteran and his representative and reflected in 
the Veteran's rating decisions of record, the Veteran's left knee 
surgical scar has been included in an evaluation for the 
instability produced by the Veteran's left knee disability and 
has not been developed or evaluated separately.  Accordingly, the 
Board has included an issue reflecting the Veteran's assertion 
that he is entitled to a compensable rating for his left knee 
scar and remanded the issue for further development below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's increased rating claims regarding the 
various manifestations of the his service-connected left knee 
disability may be adjudicated on their merits.

As referenced above, the Veteran's left knee disability, which 
developed in service, was surgically treated during service, and 
the Veteran is service-connected for the residuals of both his 
left knee disability and the related surgical repair.  The 
Veteran is current receiving two separate evaluations for his 
left knee disability, a 20 percent evaluation for his left knee 
instability and a 10 percent evaluation based on evidence of left 
knee arthritis accompanied by noncompensable limitation of 
motion.

The Veteran's was last afforded a VA examination to assess the 
severity of his service-connected left knee disability in August 
2006, and at his Board hearing, the Veteran testified that his 
left knee disability had increased in severity since the time of 
his last examination.  Moreover, the Veteran testified that he 
was being scheduled to undergo left knee surgery at a VA facility 
in the near future, as the severity of his left knee disability 
was such that surgical treatment was warranted.  The Board finds 
that given the Veteran's reports and his upcoming left knee 
surgery, the Veteran should be afforded a VA examination to 
determine the current severity of his left knee disability.  38 
C.F.R. § 3.159(c)(4) (2009); Green v. Derwinski, 1 Vet. App. 121 
(1991) (duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one).  Moreover, 
as the Veteran contends that his left knee surgical scars are 
tender and painful and should be awarded a separate compensable 
rating, the Veteran's VA examination should also include an 
assessment of the Veteran's left knee surgical scars.

Additionally, in July 2008, the Veteran reported that he had 
received knee treatment from Dr. Jeffrey Sketchler and submitted 
a corresponding records release form.  However, treatment records 
from this private provider is not currently of record, and 
efforts to obtain them should be made.  

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from April 2009 to the 
present.

2.  With any assistance necessary from the 
Veteran, the AMC should attempt to obtain the 
Veteran's private orthopedic treatment 
records from the Veteran's private treating 
physician, Dr. Jeffrey Sketchler, 
Pontchartrain Bone & Joint, 105 Plantation 
Road, Suite 110, Destrehan, LA, 70047-3050.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of the various manifestation 
of his service-connected left knee 
disability.  The examination should be 
scheduled after any necessary convalescence 
period as may have occurred if the Veteran 
does indeed undergo left knee surgery, as he 
reported at his hearing.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and such review should be 
noted in the examination report.  

The examination should assess the Veteran's 
left knee stability and must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional loss 
associated with the knee due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, and pain on use or manipulation.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the knee or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The Veteran's left knee surgical scars should 
be described with attention to rating 
factors, including their measurements and 
whether the scars are painful on examination, 
unstable, or affect knee function.  

The examination report also should include 
the examiner's opinion regarding the effect 
of the Veteran's service-connected left knee 
disability on the Veteran's employability.  

4.  Then, re-adjudicate the Veteran's claims.  
If the action remains adverse to the Veteran, 
provide him with a supplemental statement of 
the case and allow an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


